DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
OATH/DECLARATION
The receipt of Oath/Declaration is acknowledged.
PRIORITY
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
DRAWINGS
The drawing(s) filed on November 24, 2021 are accepted by the Examiner.
  STATUS OF CLAIMS
Claims 1–8 are pending in this application.
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on February 10, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant has provided an explanation of reference of the cited document(s) on page(s) one of the specification,
Reference cited in the IDS which Applicants has not provided an explanation of relevance are discussed below. 
Hirokawa et al. (2018/0068345) is a general background reference covering  a multi-functional information processing apparatus. A correction operation is performed for when a bug is contained in the job execution function, with which the number of works such correction works can be reduced, and the management cost can be reduced, and even if the non-compliant previous application calls the application program interfaces, an abnormal operation of the image forming apparatus can be prevented.
OBJECTIONS                            
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
ART REJECTIONS
Obviousness Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1–8 is rejected under 35 U.S.C. § 103 as being unpatentable over the combination of US Patent Application Publication 2017/0064120 (published 02 March 2017) (Chung et al. hereinafter referred to as “Chung”) in view of 2018/0068345 (published 08 March 2018) (Hirokawa et al. hereinafter referred to as “Hirokawa”).
Note that Hirokawa was provided by Applicant in the November 24, 2021 Information Disclosure Statement (IDS).
With respect to claim 1, Chung discloses an information processing apparatus (Fig. 1 – element 1 ‘image forming apparatus’ …) that provides multiple functions including at least a first function and a second function (¶ [0048]; wherein The image forming apparatus 100 may be a device, such as a printer, a scanner, a fax machine, or a multi-function product (MFP), supporting the execution of image forming jobs such as scanning, printing, and fax transmission and reception and may provide various functions, for example, a print function, a scan function, a copy function, a facsimile function, an e-mail transfer function, a storing function, a character recognition function, and a file transfer protocol (FTP) function …), to an application (Para [0049 and 0050]; wherein the user may quickly and easily use various functions provided by the image forming apparatus 100, by selecting workflows stored in the image forming apparatus 100. In addition, the image forming apparatus 100 may provide a list of selectable functions to the user through a UI such that the user easily generates and manages workflows {INTERPRETATION: wherein the generated and stored workflow corresponds to the claimed ‘application’ …), the information processing apparatus comprising circuitry (Fig. 8 – element 120 controller corresponds to the claimed limitation of circuity {INTERPRETATION: wherein the scan function corresponds to the claimed first function, and the print function corresponds to the clamed second function}…) configured to: 
receive an input of a first setting value for the first function and a second setting value for the second function, the first function and the second function being used by the application to execute a flow (¶¶ [0089–0091]; Fig. 5 – wherein when the scan function is selected as the first function, the image forming apparatus 100 may provide a UI screen image for setting options provided by a scan application by running the scan application. The image forming apparatus 100 may receive a format, a resolution, a size, and the like of a scan file as setting values from the user through option setup corresponding to the scan function and when a second function is selected by the user, the image forming apparatus 100 may acquire setting values corresponding to the second function through the same operation as described above …); 
in response to an instruction to execute the flow, determine (¶ [0168]; wherein the first function application 1103 may output a result indicating a lack of toner if the monitored toner remaining amount is less than a preset value and output a result indicating sufficient toner if the monitored toner remaining amount is greater than the preset value. In operation 1125, the first function application 1103 may transmit the execution result of the toner remaining amount monitoring function to the DW application 1101. In operation 1130, the DW application 1101 may receive the execution result of the toner remaining amount monitoring function and determine whether a subsequent function to be executed exists. If the execution result of the toner remaining amount monitoring function indicates a lack of toner, the DW application 1101 may determine whether a subsequent function to be executed exists, based on information about a corresponding workflow …); and 
request execution of the flow using the first setting value and the second setting value in response to a determination result indicating that the first setting value and the second setting value are valid (¶¶ [0095–0097 and 0168]; wherein the image forming apparatus 100 may display and provide stored workflows to the user. For example, the image forming apparatus 100 may display information about names, types, creating dates, and the like of the workflows as a list. Alternatively, the image forming apparatus 100 may selectively display workflows usable according to rights of the user among the stored workflows. For example, the image forming apparatus 100 may display the workflows usable according to rights of the user as an activated state. The user may select any one of the displayed workflows to execute the selected workflow. The image forming apparatus 100 may sequentially execute functions included in the selected workflow. More specifically, the image forming apparatus 100 may execute the workflow by sequentially running respective applications for executing the functions included in the workflow …).
However, Chung fails to explicitly disclose determining validity of the first setting value and the second setting value.
Hirokawa, working in the same field of endeavor, recognizes this problem and teaches determining validity of the first setting value and the second setting value (¶¶ [0042, 0043, 0123 and 0124]; wherein the display control unit 156 performs a checking of setting information to the setting processing unit 155 (step S66), and then the display control unit 156 generates and displays the setting screen on the operation panel 27 based on the reported information, and specification information of the MFP 1 retained by the setting processing unit 155 (step S67). Further, when the setting screen is displayed, the display control unit 156 transmits a display report to the first vendor application A that the display of the setting screen is completed (step S68). By contrast, when it is determined that the setting screen for the first vendor application A is being displayed currently based on the read application data of the first vendor application A, the display control unit 156 checks currently-set setting information to the setting processing unit 155, and generates a setting screen, and displays the setting screen on the operation panel 27 based on the checked current-set setting information … when the setting of the color setting item by the user-initiating setting operation user is set to “disable,” the display control unit 156 of the function providing application 136 displays the designated color setting item with semitransparent as illustrated in FIG. 21 indicated by slashed lines. Table 3 is an example of a list of arrangement of each of the setting items (parameters) when a display position of “Setting_ScanColor (indicating color setting item)” and a display position of “Setting_FileFormat (indicating file format setting item)” are exchanged on the scan setting screen (scan_setting) ).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Chung to determine validity of the first setting value and the second setting value as taught by Hirokawa since doing so would have predictably and advantageously allows a correction operation is performed for when a bug is contained in the job execution function, with which the number of works such correction works can be reduced, and the management cost can be reduced, and even if the non-compliant previous application calls the application program interfaces, an abnormal operation of the image forming apparatus can be prevented (see at least Hirokawa, ¶ [0003–0005]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 2, which claim 1 is incorporated, Chung discloses wherein in response to the determination result indicating that at least one of the first setting value or the second setting value is invalid, the circuitry displays a settings screen and an error message, the settings screen being displayed for at least one of the first function or the second function corresponding to the at least one of the first setting value or the second setting value determined as invalid (Para [0166–0168]; wherein in operation 1120, the first function application 1103 may perform the toner remaining amount monitoring function and output the monitoring result. The first function application 1103 may determine whether a monitored toner remaining amount satisfies a preset condition according to an option set when the workflow was generated. For example, the first function application 1103 may output a result indicating a lack of toner if the monitored toner remaining amount is less than a preset value and output a result indicating sufficient toner if the monitored toner remaining amount is greater than the preset value. In operation 1125, the first function application 1103 may transmit the execution result of the toner remaining amount monitoring function to the DW application 1101. In operation 1130, the DW application 1101 may receive the execution result of the toner remaining amount monitoring function and determine whether a subsequent function to be executed exists. If the execution result of the toner remaining amount monitoring function indicates a lack of toner, the DW application 1101 may determine whether a subsequent function to be executed exists, based on information about a corresponding workflow …).
With respect to claim 3, which claim 1 is incorporated, Chung fails to explicitly disclose wherein the circuitry compares the first setting value with the second setting value, to determine the validity of the first setting value and the second setting value.
However, Hirokawa, working in the same field of endeavor, recognizes this problem and teaches wherein the circuitry compares the first setting value with the second setting value (Para [0078]; wherein the second copy reception application 132 is used as an application to display operation buttons and setting buttons used with higher frequency to reduce the number of the displayed operation buttons and setting buttons compared to the first copy reception application 131 to enhance visibility and operability of the operation buttons and setting buttons. The scanner reception application 133 is used as an application that receives a scanner operation by a user via the operation buttons and setting buttons. The printer reception application 134 is used as an application that receives a print operation by a user via the operation buttons and setting buttons. The facsimile reception application 135 is used as an application that receives a facsimile transmission/reception operation by a user via the operation buttons and setting buttons …) to determine the validity of the first setting value and the second setting value (¶¶ [0078]; wherein the display control unit 156 performs a checking of setting information to the setting processing unit 155 (step S66), and then the display control unit 156 generates and displays the setting screen on the operation panel 27 based on the reported information, and specification information of the MFP 1 retained by the setting processing unit 155 (step S67). Further, when the setting screen is displayed, the display control unit 156 transmits a display report to the first vendor application A that the display of the setting screen is completed (step S68). By contrast, when it is determined that the setting screen for the first vendor application A is being displayed currently based on the read application data of the first vendor application A, the display control unit 156 checks currently-set setting information to the setting processing unit 155, and generates a setting screen, and displays the setting screen on the operation panel 27 based on the checked current-set setting information … when the setting of the color setting item by the user-initiating setting operation user is set to “disable,” the display control unit 156 of the function providing application 136 displays the designated color setting item with semitransparent as illustrated in FIG. 21 indicated by slashed lines. Table 3 is an example of a list of arrangement of each of the setting items (parameters) when a display position of “Setting_ScanColor (indicating color setting item)” and a display position of “Setting_FileFormat (indicating file format setting item)” are exchanged on the scan setting screen (scan_setting) …).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Chung to compare the first setting value with the second setting value, to determine the validity of the first setting value and the second setting value as taught by Hirokawa since doing so would have predictably and advantageously allows a correction operation is performed for when a bug is contained in the job execution function, with which the number of works such correction works can be reduced, and the management cost can be reduced, and even if the non-compliant previous application calls the application program interfaces, an abnormal operation of the image forming apparatus can be prevented (see at least Hirokawa, ¶ [0003–0005]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 4, which claim 1 is incorporated, Chung discloses wherein the circuitry determines the validity of the first setting value and the second setting value input on a settings screen of each of the first function and the second function (Para [0089–0091]; Fig. 5 – wherein when the scan function is selected as the first function, the image forming apparatus 100 may provide a UI screen image for setting options provided by a scan application by running the scan application. The image forming apparatus 100 may receive a format, a resolution, a size, and the like of a scan file as setting values from the user through option setup corresponding to the scan function and when a second function is selected by the user, the image forming apparatus 100 may acquire setting values corresponding to the second function through the same operation as described above …) by using a validity determination function included in the first function and the second function respectively (Para [0166]; wherein In operation 1120, the first function application 1103 may perform the toner remaining amount monitoring function and output the monitoring result. The first function application 1103 may determine whether a monitored toner remaining amount satisfies a preset condition according to an option set when the workflow was generated. For example, the first function application 1103 may output a result indicating a lack of toner if the monitored toner remaining amount is less than a preset value and output a result indicating sufficient toner if the monitored toner remaining amount is greater than the preset value …).
With respect to claim 5, which claim 1 is incorporated, Chung discloses wherein the circuitry receives, from the application, registration of the flow that uses the first function and the second function (Para [0110]; Fig. 7 – wherein in operation 750, the image forming apparatus 100 may generate and store a workflow defined to sequentially execute the selected first function and second function …).
With respect to claim 6, which claim 1 is incorporated, Chung discloses wherein the information processing apparatus includes an operation device (Para [0115]; Fig. 8 – wherein the UI unit 110 may be a hardware configuration configured to provide information to the user and receive an input from the user. The UI unit 110 may include a display having a display function, such as a monitor, a touchscreen, a liquid crystal display (LCD), or light-emitting diodes (LEDs), and an input device having an input function, such as a touch panel, a keyboard, a mouse, and a physical button …) and a main device communicable with the operation device (Para [0048]; wherein image forming apparatus 100 may be a device, such as a printer, a scanner, a fax machine, or a multi-function product (MFP), supporting the execution of image forming jobs such as scanning, printing, and fax transmission and reception and may provide various functions, for example, a print function, a scan function, a copy function, a facsimile function, an e-mail transfer function, a storing function, a character recognition function, and a file transfer protocol (FTP) function. The image forming apparatus 100 may also provide monitoring functions periodically executable without a user's request, such as a toner remaining amount monitoring function …), and the operation device includes the circuitry to receive the input of the first setting value and the second setting value, and to request execution of the flow (Para 0116–0118 – wherein the UI unit 110 may provide a first function list and a second function list to the user and receive user inputs for selecting a first function and a second function. In addition, when a user input for selecting a first function or a second function is received, the UI unit 110 may provide a UI for setting options. In addition, the UI unit 110 may provide a list of stored workflows to the user. Alternatively, the UI unit 110 may selectively display workflows usable according to rights of the user among the stored workflows …).
However, Chung fails to explicitly disclose determine the validity of the first setting value and the second setting value.
Hirokawa, working in the same field of endeavor, recognizes this problem and teaches determining validity of the first setting value and the second setting value (¶¶ [0042, 0043, 0123 and 0124]; wherein the display control unit 156 performs a checking of setting information to the setting processing unit 155 (step S66), and then the display control unit 156 generates and displays the setting screen on the operation panel 27 based on the reported information, and specification information of the MFP 1 retained by the setting processing unit 155 (step S67). Further, when the setting screen is displayed, the display control unit 156 transmits a display report to the first vendor application A that the display of the setting screen is completed (step S68). By contrast, when it is determined that the setting screen for the first vendor application A is being displayed currently based on the read application data of the first vendor application A, the display control unit 156 checks currently-set setting information to the setting processing unit 155, and generates a setting screen, and displays the setting screen on the operation panel 27 based on the checked current-set setting information … when the setting of the color setting item by the user-initiating setting operation user is set to “disable,” the display control unit 156 of the function providing application 136 displays the designated color setting item with semitransparent as illustrated in FIG. 21 indicated by slashed lines. Table 3 is an example of a list of arrangement of each of the setting items (parameters) when a display position of “Setting_ScanColor (indicating color setting item)” and a display position of “Setting_FileFormat (indicating file format setting item)” are exchanged on the scan setting screen (scan_setting) ).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Chung to determine validity of the first setting value and the second setting value as taught by Hirokawa since doing so would have predictably and advantageously allows a correction operation is performed for when a bug is contained in the job execution function, with which the number of works such correction works can be reduced, and the management cost can be reduced, and even if the non-compliant previous application calls the application program interfaces, an abnormal operation of the image forming apparatus can be prevented (see at least Hirokawa, ¶ [0003–0005]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 7, (drawn to a method) the proposed combination of Chung in view of Hirokawa, explained in the rejection of apparatus claim 1 renders obvious the steps of the method of claim 7, because these steps occur in the operation of the apparatus as discussed above. Thus, the arguments similar to that presented above for claim 1 is equally applicable to claim 7.
With respect to claim 8, (drawn to a computer-readable storage medium (CRM)) the proposed combination of Chung in view of Hirokawa, explained in the rejection of apparatus claim 1 renders obvious the steps of the CRM of claim 8, because these steps occur in the operation of the apparatus as discussed above. Thus, the arguments similar to that presented above for claim 1 is equally applicable to claim 8. Further Chung disclose a  non-transitory computer-readable storage medium storing a plurality of instructions (Para [0073]).
Summary
Claims 1–8 are rejected under at least one of 35 U.S.C. §§ 102 and 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
ADDITIONAL CITATIONS
The following table lists several references that are relevant to the subject matter claimed and disclosed in this Application. The references are not relied on by the Examiner, but are provided to assist the Applicant in responding to this Office action.
Citation
Relevance
Nojira et al. (2019/0199883)
Describes a medium has a set of instructions for executing a specific process on generated first scan data. A workflow parameter set is acquired through an input interface connected to a processor. Second can data is generated by controlling a scanner (12). A feature data set indicating features of the generated second scan data is acquired, where the features of the generated second scan data include different feature types from one another. Selection criteria data is updated to add the acquired workflow parameter set to target workflow parameter sets and reflect the acquired feature data set in the selection criteria data.
Hamada (2018/0374007)
Describes Workflow generation apparatus for an image forming apparatus such as printer or multi-function peripheral (MFP). The apparatus reduces the burden of setting on a user, improves the efficiency of the workflow generation process, allows a user to entirely and initiatively perform the insertion of log image recording parts, so that the user can select a desired workflow in, which a log image recording part is inserted while viewing the displayed candidates for workflow without being conscious of the contents of the condition. The apparatus prevents an image in the middle of editing from being recorded as a log image if external output is not required so as to reduce a log image recording capacity, and the load of the process.
Kozaki (2011/0296439)
Describes Information processing device e.g. multifunctional peripheral device. Can also be used as copier, printer and scanner. More than one function is operated sequentially according to the specification of user. The combination of the application programs are processed at minimum processing time, so that the user is not made to wait and the process can be executed efficiently.

Table 1
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637. The examiner can normally be reached Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672